Appeal by defendants from a final order granting the application of the petitioners for an order under article 78 of the Civil Practice Act, directing the defendants to include in the budget of the city of New York for the year 1938 and the first half of 1939, appropriations in various amounts fixed by the judges of the County Court, Bungs county, as the petitioners’ salaries for the said period instead of lesser amounts previously fixed by the city appropriating bodies. Final order unanimously affirmed, with ten dollars costs and disbursements. (Matter of Wingate v. Taylor, 166 Misc. 13; affd. sub nom. Matter of People ex rel. Wingate v. Taylor, 254 App. Div. 749; affd. sub nom. Matter of Wingate v. McGoldrick, 279 N. Y. 246; Matter of Hetherington v. Taylor, 254 App. Div. 859; Matter of Rosenthal v. McGoldrick, Id. 859. See Matter of Meehan v. McGoldrick, ante, p. 994, decided herewith.) Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.